Case: 20-60833     Document: 00516235812         Page: 1     Date Filed: 03/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 20-60833                    March 11, 2022
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   Jose Alfredo Tovar Zamarron,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A095 531 693


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Jose Alfredo Tovar Zamarron, a native and citizen of Mexico,
   petitions for review of the order of the Board of Immigration Appeals (BIA)
   denying his motion to reopen on grounds of ineffective assistance of counsel.
   The BIA held that the motion was number and time barred because this was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60833      Document: 00516235812           Page: 2     Date Filed: 03/11/2022




                                     No. 20-60833


   Tovar Zamarron’s second motion to reopen and was filed several years after
   the entry of his final order of removal. See 8 U.S.C. § 1229a(c)(7)(A), (C)(i).
   Because it determined that Tovar Zamarron did not pursue his rights
   diligently, it held that he was not entitled to equitable tolling. See Lugo-
   Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016).
          A denial of a motion to reopen is reviewed under “a highly deferential
   abuse-of-discretion standard.” Ramos-Portillo v. Barr, 919 F.3d 955, 958 (5th
   Cir. 2019). Motions to reopen are disfavored, and the movant bears a heavy
   burden. Gonzalez-Cantu v. Sessions, 866 F.3d 302, 305 (5th Cir. 2017).
          In Flores-Moreno v. Barr, 971 F.3d 541, 545 (5th Cir. 2020), cert. denied,
   141 S. Ct. 1238 (2021), this court held under similar circumstances that the
   BIA did not abuse its discretion in finding that the petitioner failed to exercise
   due diligence. Like the petitioner in Flores-Moreno, Tovar Zamarron filed his
   second motion to reopen through his current attorney several years after an
   unnamed attorney told him that he had no recourse. Flores-Moreno, 971 F.3d
   at 543. Tovar Zamarron’s affidavit attached to the motion neither provides
   dates of when he contacted his current attorney, nor does it describe what
   steps he was taking to pursue his claim between speaking to the unnamed
   attorney and consulting with the nonprofit organization who referred him to
   his current attorney. See id. at 545.
          Thus, in light of the disfavored status of motions to reopen, the
   “highly deferential abuse-of-discretion standard” under which we review
   them, and our holding in Flores-Moreno, 971 F.3d at 543-45, we hold that the
   BIA did not abuse its discretion in determining that Tovar Zamarron did not
   act diligently and was thus not entitled to equitable tolling of his motion to
   reopen. See Ramos-Portillo, 919 F.3d at 958; Gonzalez-Cantu, 866 F.3d at 305.
   Accordingly, Tovar Zamarron’s petition for review is DENIED.




                                           2